     Case 1:18-cr-00319-LTS Document 190 Filed 01/16/20 Page 1of1

                                    INGAL. PARSONS
                                   CHRISTIAN URBANO*
                                        (of Counsel)
Admitted to MA* NY WY                    Attorneys at Law                               Tel: 781-581-2262
Federal Courts                         3 Bessom St. No. 234                            Fax: 888-406-9538
U.S. Supreme Court                    Marblehead, MA 01945                             Cell: 781-910-1523


Inga@IngaParsonsLaw.com                                                  Christian@IngaParsonsLaw.com
                                      NiEMO ENDORSED
January 16, 2020 - BY ECF

Hon. Laura Taylor Swain
United States District Judge                                             DOCUME~T
Southern District of New York
                                                                         ELECTRO'.\IICALLY FILED
40 Centre Street
New York, NY 10007                                                       DOC#:

       Re: United States v. Fertides, et. al. 18-319 (L TS)

Dear Judge Swain:

        The Defendant, Yasmil Fertides, through his appointed counsel Inga L. Parsons,
and joined by the defendants who have yet to plead guilty, and with the consent of the
government by AUSA Jamie Bagliebter, move this Court to continue the motions filing
date from January 17, 2020 to February 7, 2020 in the interests of justice. Specifically,
this additional time is necessary to continue with plea negotiations which could be
compromised should motions have to be filed before dispositions can be reached.

        Thank you for your time and consideration in this matter.

                                                         Respectfully,

                                                         Isl Inga L. Parsons

                                                         Inga L. Parsons

Cc: All counsel of record via ECF




  SO ORDERED:

  ~ 1g~io
   HoN:URAiAYLR          WAiN
                              __._ _
   UNITED ST.A. TES DISTR:CT JUDCE




   New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
